                                                                              ""'V/j.1
                                                                       01\f        '~O~
                                                                          A              ~Na
                                                                        u3ter-i ""/~ ~ tlu~,,
                                                          ~C1a/'4-1n~~ <0,1 y
                                                             &,.,, D,'Q' 90               ll' " ' -

                        UNITED STATES DISTRICT COURT                 Vatr/cy~ ., C~
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA              ~4'c
                                EASTERN DIVISION
                                No. 4:18-CR-00060-D

 UNITED STATES OF AMERICA                )                SECOND
                                         )             SUPERSEDING
    v.                                   )              INDICTMENT
                                         )
 PHIL CAPRICE .JIOWARD                   )



         The Grand Jury charges that:,

                                    COUNT ONE

         During the calendar year 2011, PHIL CAPRRICE HOWARD, defendant

herein, a resident of Pink Hill, North Carolina, had and received gross income of at

least $3, 700.    By reason of such gross income, PHIL CAPRICE HOWARD was

required by law, following the close of the calendar year 2011 and on or before October

15, 2012, to make an income tax return to the Internal Revenue Service to any proper

officer of the Internal Revenue Service, stating specifically the items of his gross

income and any deductions and credits to which he was entitled. Well knowing and

believing the foregoing, PHIL CAPRICE HOWARD did willfully fail to timely make,

an income tax return, in violation of Title 26, United States Code, Section 7203.

                                    COUNT TWO
         During the calendar year 2012, PHIL CAPRRICE HOWARD, defendant

herein, a resident of Pink Hill, North Carolina, had and received gross income of at

least $3,800.     By reason of such gross income, PHIL CAPRICE HOWARD was

required by law, following the close of the calendar year 2012 and on or before October




           Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 1 of 15
15, 2013, to make an income tax return to the Internal Revenue Service to any proper

officer of the Internal Revenue Service, stating specifically the items of his gross

income and any deductions and credits to which he was entitled. Well knowing and

believing the foregoing, PHIL CAPRICE HOWARD did willfully fail to timely make

an income tax return, in violation of Title 26, United States Code, Section 7203.

                                  COUNT THREE

      During the calendar year 2013, PHIL CAPRRICE HOWARD, defendant

herein, a resident of Pink Hill, North Carolina, had and received gross income of at

least $3,900.   By reason of such gross income, PHIL CAPRICE HOWARD was

required by law, following the close of the calendar year 2013 and on or before April

15, 2014, to make an income tax return to the Internal Revenue Service to any proper

officer of the Internal Revenue Service, stating specifically the items of his gross

income and any deductions and credits to which he was entitled. Well knowing and

believing the foregoing, PHIL CAPRICE HOWARD did willfully fail to timely make

an income tax return, in violation of Title 26, United States Code, Section 7203.

                                   COUNT FOUR

      On or about March 27, 2015, in the Eastern District of North Carolina, PHIL

CAPRICE HOWARD, defendant herein, a resident of Pink Hill, North Carolina, did

willfully make and subscribe a false U.S. Individual Income Tax Return, IRS Form

1040, for the calendar year 2008, which was verified by a written declaration that it

was made under the penalties of perjury and was filed with the Internal Revenue

Service, which said income tax return he did not believe to be true and correct as to



                                          2
         Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 2 of 15
every material matter, in that the said return stated: (1) on line 1 of Schedule C, that

he had received total gross receipts of $98,245.00 whereas, as PHIL CAPRICE
                                                              I


HOWARD then and there well knew and believed, he had gross receipts from a

business substantially greater than the amount reported; and (2) on line 22 of Form

1040 that his total income was -$105,229.00, whereas PHIL CAPRICE HOWARD

then well knew that his total income was substantially more, all in violation of Title

26, United States Code, Section 7206(1).

                                    COUNT FIVE

      On or about January 24, 2017, in the Eastern District of North Carolina, PHIL

· CAPRICE HOWARD, defendant herein, a resident of Pink Hill, North Carolina, did

willfully make and subscribe a false U.S. Individual Income Tax Return, IRS Form

1040, for the calendar year 2014, which was verified by a written declaration that it
                      /




was made under the penalties of perjury and was filed with the Internal Revenue

Service, which said income tax return he did not believe to be true and correct as to

every material matter, in that the said return: (1) failed to disclose that PHIL

CAPRICE HOWARD was engaged in the operation of a business activity related to

the purchase, sale, and transportation of cut-rag tobacco as well as farming activities

from which he derived gross receipts or sales; and (2) stated on line 22 of Form 1040

that his total income was $18,775.00, whereas PHIL CAPRICE HOWARD then well

knew that his total income was substantially more, all in violation of Title 26, United

States Code, Section 7206(1).




                                           3
         Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 3 of 15
                                     COUNT SIX

      On or about January 27, 2017, in the Eastern District of North Carolina, PHIL

CAPRICE HOWARD, defendant herein, a resident of Pink Hill, North Carolina, did

willfully make and subscribe a false U.S. Individual Income Tax Return, IRS Form

1040, for the calendar year 2015, which was verified by a written declaration that it

was made under the penalties of perjury and was filed with the Internal Revenue .

Service, which said income tax return he did not believe to be true and correct as to

every material matter, in that the said return: (1) failed to disclose that PHIL

CAPRICE HOWARD was engaged in the operation of a business activity related to

the purchase, sale, and transportation of cut-rag tobacco as well as farming activities

from which he derived gross receipts or sales; and (2) stated on line 22 of Form 1040

that his total income was $24,552.00, whereas PHIL CAPRICE HOWARD then well

knew that his total income was substantially more, all in violation of Title 26, United

States Code, Section 7206(1).

                                  COUNT SEVEN

      On or about February 16, 2017, in the Eastern District of North Carolina, PHIL

CAPRICE HOWARD, defendant herein, a resident of Pink Hill, North Carolina, did

willfully make and subscribe a false U.S. Individual Income Tax Return, IRS Form

1040, for the calendar year 2016, which was verified by a written declaration that it

was made under the penalties of perjury and was filed with the Internal Revenue

Service, which said income tax return he did not believe to be true and correct as to

every material matter, in that the said return: (1) failed to disclose that PHIL



                                          4
         Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 4 of 15
CAPRICE HOWARD was engaged in the operation of a business activity related to

the purchase, sale, and transportation of cut-rag tobacco as well as farming activities

from which he derived gross receipts or sales; and (2) stated on line 22 of Form 1040

that his total income was $25,214.00, whereas PHIL CAPRICE HOWARD then well

knew that his total income was substantially more, all in violation of Title 26, United

States Code, Section 7206(1).

                                    COUNT EIGHT

       1.      On or about March 10, 2016, in the Eastern District of North Carolina,

PHIL CAPRICE HOWARD, while under oath and testifying in a proceeding before a

Grand Jury of the United States in Greenville, North Carolina, knowingly did make

a false material declaration, that is to say:

      2.      At the time and place aforesaid the grand jury was conducting an

investigation to determine whether violations of Title 18, United States Code, Section

1014 and other criminal provisions had b~en committed, and to identify the persons

who had committed, caused the commission of, and conspired to commit such

violations. It was material to said investigation that the grand jury ascertain the

relationship of PHIL CAPRICE HOWARD to the target of that investigation.

      3.      At the time alleged, PHIL CAPRICE HOWARD appearing as a witness

under oath at a proceeding before the grand jury knowingly made the following

declaration in response to questions with respect to the material matter alleged in

paragraph II as follows:

                     Q.    And what is your cell phone number, sir?



                                       5
            Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 5 of 15
                        A.    (XXX) XXX-3540.

                        Q.    Do you have any other cell numbers?

                        A.    No.


[False Declaration underlined above]

          4.      The aforesaid underscored testimony of PHIL CAPRICE HOWARD, as

he then and there well knew and believed, was false in that, beginning from on or

about July 19, 2014, through on or about June 16, 2017, PHIL CAPRICE HOWARD

also possessed and used a "burner mobile phone" ending in (XXX)-XXX-4538, and in

fact, calls were placed on that "burner mobile phone" the day of grand jury, and toll

records revealed that between August 17, 2014, and March 3, 2016, there were at

least 441 calls/attempted calls between this burner phone and the cellphone number

of the target, and between April 6, 2016, and December 14, 2016, there were at least

11 calls/attempted calls between this burner phone and the cellphone number of the

target.

      All in violation of Title 18, United States Code, Section 1623.

                                       COUNT NINE

          1.      On or about March 10, 2016, in the Eastern District of North Carolina,

PHIL CAPRICE HOWARD, while under oath and testifying in a proceeding before a

Grand Jury of the United States in Greenville, North Carolina, knowingly did make

a false material declaration, that is to say:

      2.          At the time and place aforesaid the grand jury was conducting an

investigation to determine whether Title 18, United States Code, Section 1014 and

                                           6
               Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 6 of 15
other criminal provisions had been committed, and to identify the persons who had

committed, caused the commission of, and conspired to commit such violations. It was

material to said investigation that the grand jury ascertain the relationship of PHIL

CAPRICE HOWARD to the target of that investigation and whether the target ever

used HOWARD to conceal the sale of tobacco in exchange for payment.

      3.      At the time alleged, PHIL CAPRICE HOWARD appearing as a witness

under oath at a proceeding before the grand jury knowingly made the following

declaration in response to questions with respect to the material matter alleged in

paragraph II as follows:

              Q.    Okay.   So, you've been farming . . . . Other than

              farming and working a bit of construction and maintenance

              for Mr. [R] since 2014, do you do anything else?

              A.    Uh-uh. Well, I take -- I mean, I -- I kind of help take
                                                                        )


              care of my mama, but that's basically about the only thing

              I -- well, and I have -- I was gonna say I -- I have run

              construction equipment too now. Not lately, but I've done

              that in some of them years. Run a bulldozer and a

              excavator.



              Q.    Do you have income from any other sources othe;r

              than these two -your farming operations and Mr.[R]?

             A.     No.



                                           7
           Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 7 of 15
[False declaration underlined above].

         4.      The aforesaid underscored testimony of PHIL CAPRICE HOWARD, as

he then and there well knew and believed, was false in that, from in or about 2010,

the exact date unknown, and continuing up to and including March 10, 2016, and

thereafter, PHIL CAPRICE HOWARD was engaged in a business involving the

purchase, sale, and exchange of at least $10.8 million in cut-rag tobacco and

cigarettes for profit, and in connection with that business, between August 23, 2012,

and February 10, 2016, Mr. [R] provided approximately $2.5 million ·dollars toward

the purchase of cut-rag tobacco by and through PHIL CAPRICE HOWARD.

         All in violation of Title 18, United States Code, Section 1623.

                                       COUNT TEN

                                     BACKGROUND

         At all times relevant to this Second Superseding Indictment,

         1.      PHIL CAPRICE HOWARD, defendant herein, was a resident of Pink

Hill, North Carolina.

         2.      New Duplin Tobacco Warehouse, Inc. was a North Carolina corporation

located in Wallace, North Carolina, engaged in the business of tobacco and grain

sales.

         3.     Tinidril, Inc. ("Tinidril") was a North Carolina corporation located in

Raeford, North Carolina, engaged in the business of tobacco sales.

         4.     Legato Enterprises, Inc. ("Legato") was a North Carolina corporation

located in Laurinburg, North Carolina, engaged in the business of tobacco sales.



                                             8
              Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 8 of 15
       5.       Tobacco Rag Processors, Inc. was a North Carolil}-a corporation located

in Wilson, North Carolina, engaged in the business of tobacco processing.

       6.      Alliance One Speciality Products, LLC was a North Carolina corporation

located in Wilson, North Carolina, engaged in the business of tobacco processing.

       7.       Sandhills Tobacco Inc. was a North Carolina corporation, located in

Wilson, North Carolina, engaged in the business of wholesale and retail sales of

tobacco products.

       8.      Akwesasne was a Mohawk Nation territory that straddles the United

States and Canada borders and state (New York) and provincial (Ontario and

Quebec) boundaries on both banks of the St. Lawrence River.

       9.      The portion of the Awkesasne Indian reservation in the United States is

located in Franklin County, New York. ·

       10.     Kahnawake is a Mohawk Nation territory located on the south shore of

the St. Lawrence River in Quebec, Canada, across from Montreal.

       11.     Cut rag tobacco was tobacco cut into fine strips and used to manufacture

cigarettes.

       12.     The Canadian federal government impos_ed excise duties on cut rag

tobacco imported into Canada. The Quebec provincial government also imposed taxes

on the sale of cut rag tobacco. When cut rag tobacco was smuggled into Canada and
                                                I



one or more of those taxes were not paid, Canadian cigarette manufacturers that

produced cigarettes with smuggled cut rag tobacco earned a larger profit.




                                            9
             Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 9 of 15
                                  THE CONSPIRACY

       13.      Beginning in or about 2010, and continuing up to and including the date

of this Second Superseding Indictment, the exact dates being unknown, in the

Eastern District of North Carolina and elsewhere, PHIL CAPRICE HOWARD,

defendant herein, and others both known and unknown to the Grand Jury, did

knowingly and intentionally combine, conspire, confederate, agree, and have a tacit

understanding with each other to commit wire fra.ud, that is, the conspirators devised

and intended to devise a scheme and artifice to defraud Canada and its provinces of

tax revenues, and to obtain money and property by means of false and fraudulent

presentences, representations and promises, through the smuggling of cut rag

tobacco, and did· transmit and caused to be transmitted by means of wire

communication, in interstate and foreign commerce, writings, signs, signals, pictures,

and sounds for the purpose of executing such scheme and artifice, in violation of Title

18, United States Code, Section 1343.

                            OBJECT OF THE CONSPIRACY

      14.      It was the object of the conspiracy to make as much money as possible

through the sale and smuggling of cut rag tobacco into Canada.

                                MANNER AND MEANS

      15.      The manner and means by which HOWARD and his co-conspirators

would and did carry out the conspiracy included, but were not limited to the following:

             a. HOWARD purchased and caused to be purchased cut rag tobacco from

               New Duplin Warehouse, Inc.



                                    10
         Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 10 of 15
b .. HOWARD purchased and caused to be purchased cut rag tobacco from

     TRP through Tinidril and Legato.

c. HOWARD purchased and caused to be purchased cut rag tobacco from

     Alliance One Specialty Products LLC through Sandhills Tobacco Inc.

d. HOWARD also purchased cut rag tobacco directly from TRP.

e. HOWARD arranged for truck drivers to transport the cut rag       tob~c~k

     from Wilson, North Carolma, to New York, on or near the     Awkes~
     Reservation.

f. The co-conspirators thereafter arranged for the cut rag tobacco to be

     smuggled into Canada to avoid Canadian federal excise duties and

     provincial taxes.

g. HOWARD arranged for truck drivers to transport cash received from

     the sale of the cut-rag tobacco back to North Carolina.

h. HOWARD also received payment for the cut rag tobacco in the form of

     cigarettes.

L    HOWARD arranged for truck drivers to transport cigarettes fr9m New

     York to North Carolina. The truck drivers used false bills of lading to

     conceal the fact that the cigarettes were being delivered to HOWARD.

J.   Between June 23, 2010, and November 28, 2016, the         exact~ dates~
                                                                               l"IWU..
     being unknown, the conspirators caused payments for cut rag tobacco

     shipments to be made to HOWARD via interstate and foreign wire

     transfers.



                           11
Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 11 of 15
              k. Between 2010 and 2018, HOWARD communicated with the drivers via

                 cellular phones, including "burner" phones, to arrange for the

                 transportation of cut rag tobacco, cigarettes, and/or cash.

              1. Between 2010 and 2018, the conspirators sold and caused to be sold, and

                 transported and caused to be transported, smuggled and caused to be

                 smuggled, at least 6,136,971 pounds of cut rag tobacco from North

                 Carolina to Canada.
                             ~




         All in violation of Title 18, United States Code, Section 1349.

                      COUNTS ELEVEN THROUGH TWENTY-NINE

         1.      Paragraphs 1 through 12 and 15 of Count Ten above are re-alleged and

incorporated as if fully set forth herein.

         2.      On or about the dates set forth below, in the Eastern District of North

Carolina and elsewhere, PHIL CAPRICE HOWARD, defendant herein, and others

both known and unknown to the Grand Jury, did devise and intend to devise a scheme

and artifice to defraud Canada and its provinces of tax revenues, and to obtain money

and property by means of false and fraudulent presentences, representations and

promises, through the smuggling of cut rag tobacco, and did transmit and caused to

be transmitted by means of wire communication, in interstate and foreign commerce,

writings, signs, signals, pictures and sounds for the purpose of executing such scheme

and artifice, and did aid and abet each other in so doing, as set forth in more details

below:




                                             12
              Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 12 of 15
'   .




        COUNT    DATE           ORIGIN OF WIRE TRANSFER              AMOUNT
                 (on or about)                                       ($US)
                 5/5/2016      Nation Trading                        2,000.00
          11
                               Hogansburg NY
                 5/10/2016     Nation Trading                        78,032.00
          12      ,
                               Hogansburg NY
                 5/1112016     Individual with initials        "GH" 49,985.00
          13
                               Bombay NY
                 5/13/2016     D&B Smokes                            26,000.00
          14
                               Bombay NY
                 5/17/2016     Individual with initials "JL"         35,990.00
          15
                               St Regis Quebec
                 5/24/2016     Nation Trading                        60,000.00
          16
                               Hogansburg NY
                 5/24/2016     Individual with initials "CD"         89,965.00
         17
                               Kahnawake Q.uebec
                 5/24/2016     Individual with initials "RD"         39,975.00
         18
                               Kahnawake Quebec
                 6/112016      Nation Trading                        111,540.00
         19
                               Hogansburg NY
                 6/3/2016      Nation Trading                        85,000.00
         20
                               Hogansburg NY
                 6/8/2016      Individual with initials "CD"         95,965.00
         21
                               Kahnawake Quebec
                 6/9/2016      Nation Trading                        85,000.00
         22
                               Hogansburg NY
                 6/2112016     Nation Trading                        96,192.00
         23
                               Hogansburg NY
                 7/18/2016     Individual with initials "GH"         74,985.00
         24
                               Bombay NY
                 8/16/2016     Individual with initials "GH"         74,985.00
         25
                               Bombay NY
                 8/17/2016     Individual with initials "CD"         95,965.00
         26
                               Kahnawake Quebec
                 9/19/2016     Individual with initials        "GH" 74,985.00
         27
                               Bombay NY
                 10/14/2016    Individual with initials        "GH" 64,985.00
         28
                               Bombay NY
                 11128/2016    Individual with initials        "GH" 49,985.00
         29
                               Bombay NY



                                          13
               Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 13 of 15
.   .


                 Each count being a separate violation of Title 18, United States Code, Sections

        1343 and 2.

                                         FORFEITURE NOTICE

                The defendant is hereby given notice that all of the defendant's interest in all

        property specified herein is subject to forfeiture.

                Upon conviction of one or more of the offense(s) set forth in Counts Ten through

        Twenty-Nine of this Second Superseding Indictment, the defendant shall forfeit to

        the United States, pursuant to Title 18, United States Code, Section 981(a)(l)(C), as

        ma~e    applicable by Title 28, United States Code, Section 2461(c), any property, real

        or personal, which constitutes or is derived from proceeds traceable to the offense(s)

        or a   co~spiracy   to commit such offense(s).
                                   .                                              ,

                The forfeitable property includes, but is not limited to, the gross proceeds of

        the offense(s) described in Counts Ten through Twenty-Nine of this Second

        Superseding Indictment personally obtained by the defendant, in the amount of at

        least $15,956,124.60.

                If any of the property described above, as a result of any act or omission of the

        defendant:

                (1) cannot be located upon the exercise of due diligence;

                (2) has been transferred or sold to, or deposited with, a third party;

                (3) has been placed beyond the jurisdiction of the court;

                (4) has been substantially diminished in value; or

                (5) has been· commingled with other property which cannot be. divided without



                                                     14
                   Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 14 of 15
..

               difficulty,

     it is the intent of the United States, pursuant to Title 21, United States Code, Section

     853(p), to seek forfeiture of any other property of said defendant up to the value of

     the forfeitable property described above.


                                                      A TRUE BILL
                                                            ~~~~~~~·~
                                                        I
                                                      <:1
                                                        I                       ·-
                                                      FOREPERSON
                                                      DATE:   /fJ .,f-JoAi~/j
                                                                           I




     ROBERT J. HIGDON, JR.
     United States Attorn




     Senior Litigation Counsel
     Criminal Division




                                                 15
               Case 4:18-cr-00060-D Document 38 Filed 04/10/19 Page 15 of 15
